Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-19, in the reply filed on 09/29/2021 is acknowledged.
Claims 20-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/29/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites “a microfluidic device system” in line 3. Since “a microfluidic device system” is established in line 1, it is unclear if the microfluidic device system of line 3 is the same or different from the microfluidic device system of line 1. Claims 2-19 are rejected by virtue of their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1, 7, 8, 10-14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (Ma et al., “Carbon dots based immunosorbent assay for the determination of GFAP in human serum”, April 2018, Nanotechnology, 29(14):145501; hereinafter “Ma”) in view of Pinto et al. (Pinto et al., “The application of microbeads to microfluidic systems for enhanced detection and purification of biomolecules”, March 2018, Methods, 112-124; hereinafter “Pinto”). 
Regarding claim 1, Ma teaches a method (page 3, scheme 1), the method comprising: 
combining a first solution (page 3, section 2.6.1, “PA/G-Ab1”) with a target protein (page 3, section 2.6.1, “GFAP”) and a second solution (page 4, section 2.6.2, “CDs-Ab2”; scheme 1 teaches combining a solution of PA/G-Ab1 with GFAP and CDs-Ab2), wherein 
the first solution comprises a plurality of beads (page 3, section 2.6.1 and page 2, section 2.4 teaches a solution of “PA/G-Ab1”, wherein “PA-G” is interpreted as a bead), each bead having a diameter and a surface substantially coated with a first molecule (page 3, scheme 1 teaches the PA-G bead coated with “Ab1”), and, 
the second solution comprises a second molecule (page 2, section 2.5 teaches “Ab2” as a second molecule) associated with a quantum dot (page 2, section 2.5 teaches the Ab2 antibodies are linked to carbon dots, interpreted as a quantum dot), 

measure the fluorescence of the multiplex on the surface of at least one of the trapped beads (page 3, section 2.6.2). 
Ma fails to teach the method of using a microfluidic assay in a microfluidic device system; providing a microfluidic device system having a channel having a height that is greater at an entrance to the channel than a height at an exit of the channel, the channel decreasing in height from the entrance to the exit; trapping each bead of the plurality of beads along the channel based on the diameter of the bead; capturing an image of the trapped plurality of beads;  sending the image to a data collection/readout device; and analyzing the image using image software to measure the fluorescence of the multiplex on the surface of at least one of the trapped beads located at one or more locations along the channel.
Pinto teaches a microbead-based microfluidic system (abstract). Pinto teaches a method comprising a microfluidic assay (Fig. 1) in a microfluidic device system (Fig. 1); providing a microfluidic device system (Fig. 1 (A)) having a channel (Fig. 1(A), channel between the inlet and outlet) having a height that is greater at an entrance to the channel than a height at an exit of the channel (Fig. 1 teaches H1>>H2), the channel decreasing in height from the entrance to the exit (Fig. 1(A) teaches the height decreases from the inlet to the outlet); trapping each bead of a plurality of beads along the channel based on the diameter of the bead (Fig. 1(A) teaches trapping beads along the channel based on the diameter of the bead, i.e. beads are trapped at the intersection where the height decreases to be less than the size of the beads); capturing an 
Since Pinto teaches biosensing strategies related to forming multiplexes to analyze a target molecule, similar to Ma, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ma to incorporate the teachings of Pinto to provide the method of using a microfluidic assay in a microfluidic device system; providing a microfluidic device system having a channel having a height that is greater at an entrance to the channel than a height at an exit of the channel, the channel decreasing in height from the entrance to the exit; trapping each bead of the plurality of beads along the 
Regarding claim 7, Ma in view of Pinto teach all of the elements of the current invention as stated above. Ma further teaches wherein the target protein comprises glial fibrillary acid protein (GFAP), NF-L, UCH-L1, S-100B, or a mixture thereof (abstract, “GFAP”).
Regarding claim 8, Ma in view of Pinto teach all of the elements of the current invention as stated above. Ma further teaches wherein the target protein is present at a concentration of or between 0.01 ng/mL and 50 ng/mL (page 7, table 1).
Regarding claim 10, Ma in view of Pinto teach all of the elements of the current invention as stated above. Ma further teaches wherein the first molecule and/or the second molecule comprises a monoclonal antibody or a polyclonal antibody (page 2, left column, first full paragraph, “anti-GFAP monoclonal antibodies (Ab1)”, “anti-GFAP rabbit polyclonal antibodies (Ab2)”).
Regarding claim 11, Ma in view of Pinto teach all of the elements of the current invention as stated above. Ma further teaches wherein the first molecule is a GFAP monoclonal antibody (page 2, left column, first full paragraph, “anti-GFAP monoclonal antibodies (Ab1)”).
Regarding claim 12, Ma in view of Pinto teach all of the elements of the current invention as stated above. Ma further teaches wherein the second molecule is a GFAP polyclonal antibody (page 2, left column, first full paragraph, “anti-GFAP rabbit polyclonal antibodies (Ab2)”).
Regarding claim 13, Ma in view of Pinto teach all of the elements of the current invention as stated above. Ma further teaches wherein the second solution further comprises a linker compound (page 2, section 2.5, “carboxyl groups”), the linker compound binding the second molecule to the quantum dot (page 2, section 2.5 teaches the carboxyl groups are bind Ab2 with the CDs).
Regarding claim 14, Ma in view of Pinto teach all of the elements of the current invention as stated above. Ma further teaches wherein the linker compound comprises biotin, protein G, protein A, a carboxyl group, or an epoxy group (page 2, section 2.5, “carboxyl groups”).
Regarding claim 18, Ma in view of Pinto teach all of the elements of the current invention as stated above. Ma in view of Pinto fail to explicitly teach wherein the combining of the first solution with the target protein and the second solution occurs in the channel. 
Pinto teaches combining of a first solution with a target protein and a second solution occurs in the channel (page 120, Fig. 4(C) and 4(D)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ma in view of Pinto to further incorporate the teachings of Pinto to provide the method wherein the combining of the first solution with the target protein and the second solution occurs in the channel. Doing so would utilize common 
Regarding claim 19, Ma in view of Pinto teach all of the elements of the current invention as stated above. Ma in view of Pinto fail to teach the method comprising a second target protein.
Pinto teaches integration of several bead types could allow for multiplexing of biosensing of several sequential chemical or biochemical reactions (page 123, section 4, second paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ma in view of Pinto to further incorporate the teachings of Pinto to provide the method comprising a second target protein. Doing so would allow for multiplexing of biosensing of several sequential chemical or biochemical reactions, as taught by Pinto, which would improve throughput of analysis.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Pinto as applied to claim 1 above, and further in view of Yung et al. (WO 2011091037 A2, hereinafter “Yung”).
Regarding claim 2, Ma in view of Pinto teach all of the elements of the current invention as stated above. Ma in view of Pinto fail to teach wherein the channel has a width equal to or greater than 1000 µm, and a length equal to or greater than 2 cm.

Since Yung teaches microfluidic systems, similar to Ma in view of Pinto, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ma in view of Pinto to incorporate the teachings of Yung to provide wherein the channel has a width equal to or greater than 1000 µm, and a length equal to or greater than 2 cm. Doing so would optimize the amount of beads visible in the microchannel to improve image analysis of fluorescence. Furthermore, one of ordinary skill in the art would have arrived at the claimed width and length of the channels through routine experimentation because Yung suggests dimensions for channels comprising beads, wherein doing so would optimize the amount of beads visible in the channel for image analysis.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Pinto as applied to claim 1 above, and further in view of Shartle et al. (WO 2018195530 A1, hereinafter “Shartle”).
Regarding claim 3, Ma in view of Pinto teach all of the elements of the current invention as stated above. Ma in view of Pinto fail to teach wherein the channel continuously decreases in height from the entrance to the exit.
Shartle teaches a microfluidic device for analysis of a biofluid (abstract), wherein the device comprises a channel (Fig. 7D, element 720) continuously decreases in height from the entrance (730) to the exit (740). Shartle teaches that a continuously decreasing height of a microfluidic channel may separate one or more components from a sample due to the change in height and allow for imaging of settled analytes while minimizing the likelihood of superimposed particles (paragraph [00134]). Shartle also teaches an embodiment of a stepwise decrease in the height of a microfluidic channel (Fig. 6D).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ma in view of Pinto to incorporate the teachings of Shartle to provide wherein the channel continuously decreases in height from the entrance to the exit. Doing so would utilize known structures of microfluidic channels which would have a reasonable expectation of improving imaging of analytes by reducing the likelihood of superimposed particles, as taught by Shartle.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Pinto as applied to claim 1 above, and further in view of Chang et al. (US 20090092989 A1, hereinafter “Chang”).
Regarding claim 16, Ma in view of Pinto teach all of the elements of the current invention as stated above. While Ma teaches that bovine serum albumin was added to purified 
Chang teaches methods and devices for detecting one or more targets using a microfluidic device (abstract). Chang teaches that nanostructures and a target are introduced into the microfluidic device to determine the presence, absence, or quantity of the target (abstract). Chang teaches that prior to adding the nanostructures to a channel of the microfluidic device, a priming solution comprising 2% serum bovine albumin is passed through the channel to prevent any non-specific binding of target DNA and dye to filters and surfaces of channels (paragraph [0066]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ma in view of Pinto to incorporate the teachings of Chang to provide the method further comprising priming the channel with a priming solution prior to trapping each multiplex along the channel, wherein the priming solution comprises bovine serum albumin (BSA) (e.g. 2% BSA). Doing so would utilize known techniques in the art of microfluidics to prevent any non-specific binding of a target molecule to surfaces of the channel, as taught by Chang, which would improve efficiency of the microfluidic device system.
Regarding claim 17, Ma in view of Pinto and Chang teach all of the elements of the current invention as stated above. Ma in view of Pinto and Chang teach wherein the BSA is present in an amount of or between 1 and 10 wt%, based on the total weight of the priming solution (see above claim 16; Chang, paragraph [0066] teach 2% BSA).

Claims 1, 4-6, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Liu et al., “Magnetic bead-based DNA detection with multi-layers quantum dots labeling for rapid detection of Escherichia coli O157:H7”, June 2008, Biosensors and Bioelectronics, 24, 558-565; hereinafter “Liu”) in view of Pinto et al. (Pinto et al., “The application of microbeads to microfluidic systems for enhanced detection and purification of biomolecules”, March 2018, Methods, 112-124; hereinafter “Pinto”). 
Regarding claim 1, Liu teaches a method (page 3, scheme 1), the method comprising: 
combining a first solution (page 559, section 2.2, teaches MBs suspended in BB) with a target DNA (page 559, section 2.2, “target DNA”) and a second solution (page 559, section 2.2, teaches a solution of QDs), wherein 
the first solution comprises a plurality of beads (page 559, section 2.2, “MBs”), each bead having a diameter and a surface substantially coated with a first molecule (page 559, section 2.2 teaches MBs hybridized with capture probe DNA, wherein the capture probe DNA is interpreted as the first molecule), and, 
the second solution comprises a second molecule (page 559, section 2.2, “streptavidin”) associated with a quantum dot (page 559, section 2.2 teach streptavidin is modified on the surface of the quantum dot), 
wherein the first molecule (page 559, section 2.2, “capture probe DNA”) and the second molecule (page 559, section 2.2, “streptavidin”) associate with the target DNA to form a multiplex on the surface of each of the plurality of beads (page 560, Fig. 1); and
capturing an image of the trapped plurality of beads (page 560, section 2.4); 

Liu teaches the labeling method can be combined with microfluidic devices for speedy detection (page 564, section 4). Liu teaches the quantum dot labeling method can be used to detection protein (page 564, section 4).
Liu fails to teach the method of using a microfluidic assay in a microfluidic device system; providing a microfluidic device system having a channel having a height that is greater at an entrance to the channel than a height at an exit of the channel, the channel decreasing in height from the entrance to the exit; trapping each bead of the plurality of beads along the channel based on the diameter of the bead; and analyzing the image using image software to measure the fluorescence of the multiplex on the surface of at least one of the trapped beads located at one or more locations along the channel. Liu fails to teach a target protein and wherein the first molecule and the second molecule associate with the target protein to form a multiplex on the surface of each of the plurality of beads.
Since Liu teaches the quantum dot labeling method can be used to detection protein (page 564, section 4), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Liu to provide a target protein and wherein the first molecule and the second molecule associate with the target protein to form a multiplex on the surface of each of the plurality of 
Modified Liu fails to teach the method of using a microfluidic assay in a microfluidic device system; providing a microfluidic device system having a channel having a height that is greater at an entrance to the channel than a height at an exit of the channel, the channel decreasing in height from the entrance to the exit; trapping each bead of the plurality of beads along the channel based on the diameter of the bead; and analyzing the image using image software to measure the fluorescence of the multiplex on the surface of at least one of the trapped beads located at one or more locations along the channel.
Pinto teaches a microbead-based microfluidic system (abstract). Pinto teaches a method comprising a microfluidic assay (Fig. 1) in a microfluidic device system (Fig. 1); providing a microfluidic device system (Fig. 1 (A)) having a channel (Fig. 1(A), channel between the inlet and outlet) having a height that is greater at an entrance to the channel than a height at an exit of the channel (Fig. 1 teaches H1>>H2), the channel decreasing in height from the entrance to the exit (Fig. 1(A) teaches the height decreases from the inlet to the outlet); trapping each bead of a plurality of beads along the channel based on the diameter of the bead (Fig. 1(A) teaches trapping beads along the channel based on the diameter of the bead, i.e. beads are trapped at the intersection where the height decreases to be less than the size of the beads); capturing an image of the trapped plurality of beads (page 117, left column, first full paragraph teaches images of the beads are captured); sending the image to a data collection/readout device (page 117, left column, first full paragraph teaches the images were analyzed using ImageJ software, wherein the image was inherently sent to a data collection/readout device in order to use the 
Since Pinto teaches biosensing strategies related to forming multiplexes to analyze a target molecule, similar to Liu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Pinto to provide the method of using a microfluidic assay in a microfluidic device system; providing a microfluidic device system having a channel having a height that is greater at an entrance to the channel than a height at an exit of the channel, the channel decreasing in height from the entrance to the exit; trapping each bead of the plurality of beads along the channel based on the diameter of the bead; and analyzing the image using image software to measure the fluorescence of the multiplex on the surface of at least one of the trapped beads located at one or more locations along the channel. Doing so would utilize the advantageous structures of microfluidic systems, as taught by Pinto, which would have a reasonable 
Regarding claim 4, Liu in view of Pinto teach all of the elements of the current invention as stated above. Liu in view of Pinto fail to teach wherein the height at the entrance is at or between 4 µm and 15 µm.
Liu teaches the plurality of beads has a diameter of approximately 2.8 µm. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the height at the entrance is at or between 4 µm and 15 µm. Doing so would allow for the beads with a diameter of 2.8 µm to enter the channel without getting trapped, thus allowing for proper flow and transport of molecules through the microfluidic system.
Regarding claim 5, Liu in view of Pinto teach all of the elements of the current invention as stated above. Liu in view of Pinto fail to teach wherein the height at the exit is at or between 0.5 µm and 8 µm.
Liu teaches the plurality of beads has a diameter of approximately 2.8 µm. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified wherein the height at the exit is at or between 0.5 µm and 8 µm. Doing so would allow for the beads with a diameter of 2.8 µm to become trapped within the channel, thus allowing for analysis of trapped beads as taught by Pinto.
Regarding claim 6, Liu in view of Pinto teach all of the elements of the current invention as stated above. Liu further teaches wherein each of the plurality of beads has a diameter of or 
Regarding claim 9, Liu in view of Pinto teach all of the elements of the current invention as stated above. Liu further teaches wherein the first molecule and/or the second molecule comprises DNA, RNA, or a fragment thereof (page 559, section 2.2, “capture probe DNA”).
Regarding claim 15, Liu in view of Pinto teach all of the elements of the current invention as stated above. Liu further teaches wherein the quantum dot is present at a concentration of or between 0.1 nM and 1 µM (page 559, section 2.2, “300nM”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338.  The examiner can normally be reached on M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/HENRY H NGUYEN/Examiner, Art Unit 1798     

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797